
	

113 HR 2420 IH: National Patriots Memorial Act
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2420
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Benjamin Harrison Society to establish a
		  memorial in the District of Columbia to honor the patriots of the American
		  Revolutionary War and the War of 1812.
	
	
		1.Short TitleThis Act shall be cited as the
			 National Patriots Memorial
			 Act.
		2.Memorial to honor
			 patriots of the Revolutionary War and War of 1812
			(a)AuthorizationThe Benjamin Harrison Society may establish
			 a memorial on Federal land in the District of Columbia to honor patriots of the
			 American Revolutionary War and the War of 1812 who served in the armed forces
			 or who contributed funds in support of the wars of independence, and our allies
			 who fought in support of our Nation’s freedom in the American Revolutionary War
			 and the War of 1812.
			(b)Compliance with
			 standards for commemorative worksThe memorial shall be
			 established in accordance with chapter 89 of title 40, United States
			 Code.
			(c)Prohibition on
			 the use of Federal fundsThe
			 United States shall not pay any expense of the establishment of the
			 memorial.
			(d)DefinitionsFor
			 purposes of this section—
				(1)the term
			 memorial means the memorial authorized to be established under
			 subsection (a); and
				(2)the term
			 District of Columbia has the meaning given to the term
			 District of Columbia and its environs by section 8902 of title
			 40, United States Code.
				
